 

USDC SDNY

l

   

 

 

 

 

 

| DOCUMENT

| ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT -poc#: a
SOUTHERN DISTRICT OF NEW YORK , | DATE FILED:_ “(H/o

 

(hancement ceeaN
ELIAS A. WORKNEH,
15 Civ. 3521 (ER) (RWL)

Plaintiff,
- against - ORDER

SUPER SHUTTLE INTERNATIONAL, INC.,
VEOLIA TRANSPORT, NEW YORK CITY,
AIRPORTER, and GOLDEN TOUCH
TRANSPORTATION, :
Defendants. :
Xx

 

ROBERT W. LEHRBURGER, UNITED STATES MAGISTRATE JUDGE.

The Court is in receipt of Plaintiffs letter dated February 14, 2020 (Dkt. 243) as
well as Defendants’ response. (Dkt. 244.) The relief requested by Plaintiff is DENIED.
Plaintiff shall substantively respond to Defendants’ motion to dismiss no later than March

10, 2020.
SO ORDERED.
ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: February 18, 2020
New York, New York

Copies transmitted to all counsel of record and mailed to:
Elias Workneh

9019 63" Ave.
Flushing, NY 11374

 
